Exhibit 10.2
AMENDED AND RESTATED
SEVERANCE AGREEMENT
(Jeffrey N. Male)
     This AGREEMENT was originally entered into on the 26th day of October,
1999, by and among PVF Capital Corp. (the “Corporation”), a corporation
organized under the laws of the State of Ohio, Park View Federal Savings Bank
(the “Bank”), an OTS-chartered, FDIC-insured savings association with its main
office located in Cleveland, Ohio and Jeffrey N. Male (the “Executive”) and was
subsequently amended on January 29, 2001, April 30, 2007, July 24, 2007 and
May 6, 2008 (the “Agreement”). The Agreement is now amended and restated in its
entirety effective December 30, 2008. Any reference to the “Board of Directors”
herein shall mean the Board of Directors of the Corporation or the Bank or a
committee serving at the pleasure of the Board of Directors of the Bank.
     WHEREAS, the Executive continues to serve as an employee of the Bank and
the Corporation; and
     WHEREAS, the parties desire to amend and restate the Agreement in order to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the rules and regulations promulgated thereunder, without in any way
limiting or diminishing the existing benefits of the Executive except as
required by 409A.
     NOW THEREFORE, in consideration of the performance of the responsibilities
of the Executive and upon the other terms and conditions hereinafter provided,
the parties hereto agree as follows:
1. NO EMPLOYMENT CONTRACT
     The parties hereto acknowledge and agree that this Agreement is not a
management or employment agreement and that nothing in this Agreement shall give
the Executive any rights or impose any obligations to continued employment by
the Bank or Corporation or any subsidiary or successor of the Bank or
Corporation, nor shall it give the Bank or Corporation any rights or impose any
obligations for the continued performance of duties by the Executive for the
Bank or Corporation or any subsidiary or successor of the Bank or Corporation.
2. TERM OF AGREEMENT
     The initial term of this Agreement shall be for a period of three (3) years
commencing October 26, 1999 (hereafter referred to as the “Anniversary Date”).
Commencing on the first Anniversary Date of this Agreement, and continuing at
each Anniversary Date thereafter, the Agreement shall renew for one
(1) additional year beyond the then effective expiration date upon a
determination and resolution of the Board of Directors that the performance of
the Executive has met the requirements and standards of the Board and that such
term shall be extended. If the Board of Directors determines not to extend the
term, it shall promptly notify the Executive of such election. Reference herein
to the term of this Agreement shall refer both to such initial term

 



--------------------------------------------------------------------------------



 



and such extended terms. Unless sooner terminated as set forth herein, this
contract shall terminate when the Executive reaches age
sixty-five (65).
3. TERMINATION FOR CAUSE
     If the Corporation or Bank terminates the Executive’s employment for Cause
(as defined below), all of the Bank’s and Corporation’s obligations hereunder
shall immediately terminate as of the termination date. For purposes of this
Agreement, termination for “Cause” shall mean only the following events:
(i) personal dishonesty; (ii) incompetence; (iii) material breach of any
provision of this Agreement; (iv) breach of fiduciary duty involving personal
profit; (v) intentional failure to perform stated duties; (vi) a material breach
of the reasonable policies and procedures for the operation of the Bank provided
to the Executive by formal action of the Bank’s Board of Directors;
(vii) willful violation of any law, rule, regulation (other than a law, rule or
regulation relating to a traffic violation or similar offense) or final
cease-and-desist order; or (viii) willful misconduct.
4. VOLUNTARY TERMINATION OF AGREEMENT
     This Agreement may be terminated by the Executive at any time upon ninety
(90) days’ written notice to either the Bank or the Corporation or upon such
shorter period as may be agreed upon between the Executive and the Board of
Directors.
5. DEATH AND DISABILITY BENEFITS
     In the event the Executive dies prior to his retirement, the Executive’s
beneficiary or his estate will be entitled to the benefits provided under
Section 6(a) and (b) of this Agreement. In the event the Executive becomes
disabled and his employment with the Corporation and the Bank is terminated, the
Executive will be entitled to the benefits provided under Section 6(a), (b) and
(c) of this Agreement. For purposes of this Agreement, “disability” means a
physical or mental infirmity that impairs Executive’s ability to substantially
perform his duties under this Agreement and results in Executive becoming
eligible for long-term disability benefits under any long-term disability plans
of the Bank (or, if no such benefits exist, that impairs Executive’s ability to
substantially perform his duties under this Agreement for a period of at least
one hundred eighty (180) consecutive days). The Board of Directors, in good
faith, shall determine whether or not Executive becomes and continues to be
permanently disabled for purposes of this Agreement, based upon competent
medical advice and other factors that the Board of Directors reasonably believes
to be relevant. As a condition to any benefits, the Board of Directors may
require Executive to submit to physical or mental evaluations and tests as the
Board of Directors or its medical experts deem reasonably appropriate.
6. SEVERANCE PAYMENTS OR TERMINATION BENEFITS
     For purpose of this Agreement, the severance payments and termination
benefits specified in this Section 6 shall be payable to the Executive
subsequent to the occurrence of one of the following events:

2



--------------------------------------------------------------------------------



 



  (i)   Involuntary termination of the Executive’s employment with the Bank or
Corporation with or within one (1) year after a Change in Control, other than
for Cause or pursuant to Sections 4 or 21 of this Agreement. For purposes of
this section, Change in Control shall have the same meaning as such term is
defined in Section 8, and Cause shall have the same meaning as such term is
defined in Section 3.     (ii)   Voluntary or involuntary termination for Good
Reason, as defined in Section 7, and other than for Cause or pursuant to
Sections 4 or 21 of this Agreement.

     (a) Upon the Executive’s termination as a result of one of the events
specified in this Section 6, the Bank or Corporation shall pay to Executive, or
in the event of his subsequent death, his beneficiary or beneficiaries, or his
estate, as the case may be, a sum equal to three (3) times the Executive’s
annual compensation. For purposes of this paragraph, “annual compensation” shall
be defined as the Executive’s then current base salary plus annual incentive
compensation for the calendar year immediately preceding the year in which the
above-mentioned event occurs. Such payment shall be paid to the Executive in a
lump sum within thirty (30) days of the Executive’s date of termination. The
amount payable to the Executive hereunder shall not be reduced for the time
value of money or discounted to present value.
     (b) Upon the Executive’s termination as a result of one of the events
specified in this Section 6, the Bank or Corporation shall cause the Executive
to become fully vested in any qualified and/or nonqualified plans, programs or
arrangements in which the Executive participated, notwithstanding any provisions
contained in the respective Agreement of the plan, program or arrangement. The
Bank shall also contribute to the Executive’s 401(k) Plan Account the Bank’s
matching and/or profit sharing which would have been paid had the Executive
remained in the employ of the Bank throughout the remainder of the 401(k) Plan
year.
     (c) Upon the Executive’s termination as a result of one of the events
specified in this Section 6, the Corporation or Bank will cause to be continued
life, health and disability insurance coverage substantially identical to the
coverage maintained by the Bank or the Corporation for the Executive prior to
his severance. Such coverage shall cease upon the earlier of Executive’s
employment by another employer or twelve (12) months from such termination. Upon
the expiration of the twelve (12) month period, Executive shall have the option
of continuing health insurance coverage at his/her own expense for a period not
less than the number of months by which the Consolidated Omnibus Budget
Reconciliation Act (COBRA) continuation period exceeds twelve (12) months.
     (d) The Executive shall not be required to mitigate the amount of any
payment required hereunder by seeking other employment or otherwise nor shall
the amount paid hereunder be reduced or offset by any compensation earned or
received by the Executive as a result of employment with another employer or
self- employment. The amount paid hereunder shall not be reduced by any other
plan, program, policy or arrangement of the Bank or Corporation. Benefits
provided under Section 6(c) shall be reduced to the extent comparable benefits
are actually received by the Executive from or through another employer.

3



--------------------------------------------------------------------------------



 



7. GOOD REASON
     For purposes of this Agreement, “Good Reason” means the occurrence of any
of the events or conditions described in subparagraphs (a) through (d) hereof
without the Executive’s express written consent:

  (a)   The assignment to Executive of duties that constitute a material
diminution of his authority, duties, or responsibilities (including reporting
requirements);     (b)   A material diminution in Executive’s base salary;    
(c)   Relocation of Executive to a location outside a radius of 35 miles of the
Bank’s Solon, Ohio office; or     (d)   Any other action or inaction by the Bank
that constitutes a material breach of this Agreement;

     provided, that within ninety (90) days after the initial existence of such
event, the Bank and the Corporation shall be given notice and an opportunity,
not less than thirty (30) days, to effectuate a cure for such asserted “Good
Reason” by Executive. Executive’s resignation hereunder for Good Reason shall
not occur later than one hundred fifty (150) days following the initial date on
which the event Executive claims constitutes Good Reason occurred.
8. CHANGE IN CONTROL
     (a) If there is a Change in Control of the Bank or Corporation during the
term of this Agreement, the Executive shall be entitled to severance payments
and/or termination benefits as described in Section 6 of this Agreement if the
Executive’s employment with the Bank or the Corporation is involuntarily
terminated in connection with or within one (1) year after the Change in
Control, other than for Cause or pursuant to Sections 4 or 21. A severance
payment shall also be made in the case of the Executive’s voluntary termination
of employment for Good Reason (as defined in Section 7 of this Agreement) in
connection with or within one (1) year after a Change in Control of the Bank or
Corporation. Such voluntary termination of employment for Good Reason in
connection with or within one (1) year after a Change in Control of the Bank or
Corporation shall not constitute a termination for Cause or a voluntary
termination subject to Section 4 of this Agreement.
     (b) For purposes of this Agreement, “Change in Control of the Bank or
Corporation” means:

  (i)   The acquisition by a person or persons acting in concert of the power to
vote twenty-five percent (25%) or more of a class of the Corporation’s voting
securities;     (ii)   the acquisition by a person of the power to direct the
Bank’s or Corporation’s management or policies, if the Board of Directors or the
OTS has made a determination that such acquisition constitutes or will

4



--------------------------------------------------------------------------------



 



      constitute an acquisition of control of the Bank or Corporation for the
purposes of the Savings & Loan Holding Company Act or the Change in Bank Control
Act and the regulations thereunder;     (iii)   during any period of two
(2) consecutive years during the term of this Agreement, individuals who at the
beginning of such period constitute the Board of Directors of the Bank or the
Corporation cease, for any reason, to constitute at least a majority thereof,
unless the election of each director who was not a director at the beginning of
such period has been approved in advance by directors representing at least
two-thirds (2/3) of the directors then in office who were directors in office at
the beginning of the period;     (iv)   the Corporation shall have merged into
or consolidated with another corporation, or merged another corporation into the
Corporation, on a basis whereby less than fifty percent (50%) of the total
voting power of the surviving corporation is represented by shares held by
former shareholders of the Corporation prior to such merger or consolidation; or
    (v)   the Corporation shall have sold to another person (i) substantially
all of the Corporation’s assets or (ii) the Bank. The term “person” refers to an
individual, corporation, partnership, trust, association, joint venture, pool,
syndicate, sole proprietorship, unincorporated organization or other entity.

     (c) Notwithstanding any other provision of this Agreement, no severance
benefits under this Paragraph 8 shall be paid or payable in respect of any year
in which the Bank (i) fails to meet any applicable capital requirements imposed
by Part 567 of the OTS regulations (or successor regulations) after giving
effect to the payment of severance benefits hereunder, (ii) receives or
maintains a safety and soundness CAMEL rating of 4 or 5 from the OTS, or
(iii) is subject to a proceeding to terminate deposit insurance. Severance
benefits can be paid under clause (i) above to the extent that such payment
would not cause the Bank to fail to meet any applicable capital requirements
imposed by part 567 of the OTS regulations. In addition, no severance benefits
under Paragraph 8 shall be paid or payable if the Executive has committed any
fraudulent act or omission or other fiduciary breach that had or is likely to
have a material adverse affect on the bank or the Corporation.
9. WITHHOLDING OF TAXES
     The Bank or Corporation may withhold from any benefits payable under this
Agreement all Federal, state, city or other taxes as may be required pursuant to
any law, governmental regulation or ruling.

5



--------------------------------------------------------------------------------



 



10. PAYMENT OF LEGAL AND/OR ACCOUNTING FEES
     Reasonable legal and/or accounting fees and expenses paid or incurred by
the Executive pursuant to any dispute or question of interpretation relating to
the Agreement shall be paid or reimbursed by the Corporation in accordance with
the following:
     (a) If the Executive, the Bank or the Corporation initiates a proceeding
and the Executive prevails, all reasonable legal and/or accounting fees and
expenses shall be paid by the Corporation.
     (b) If the Executive initiates a proceeding and does not prevail on his
claim, then the Corporation shall reimburse the Executive for all legal and/or
accounting fees and expenses but not to exceed the sum of $25,000.
11. SUCCESSOR ORGANIZATION
     The obligations of the Corporation and the Bank as set forth herein shall
continue to be the obligation of any successor organization, any organization
which purchases substantially all of the liabilities of the Corporation or the
Bank, as well as any organization which assumes substantially all of the
liabilities of the Corporation or the Bank whether by merger, consolidation, or
other form of business combination. This Agreement is personal to the Executive
and the Executive may not delegate his duties hereunder.
12. NOTICES
     All notices, requests, demands and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered by hand or
mailed, certified or registered mail, return receipt requested, with postage
prepaid to the following addresses or to such other address as either party may
designate by like notice.

  (a)   If to the Corporation, to:         PVF Capital Corp.
Corporate Center
30000 Aurora Road
Solon, OH 44139     (b)   If to the Bank, to:         Park View Federal Savings
Bank
Corporate Center
30000 Aurora Road
Solon, OH 44139

6



--------------------------------------------------------------------------------



 



  (c)   If to the Executive, to:       10680 Bell Road
Newbury, OH 44065

and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.
13. AMENDMENTS
     No amendments or additions to this Agreement shall be binding unless in
writing and signed by both parties, except as herein otherwise provided.
14. SECTION HEADINGS
     The Section headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
15. SEVERABILITY
     The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions here.
16. GOVERNING LAW
     Except to the extent preempted by federal law, the validity,
interpretation, performance and enforcement of this Agreement shall be governed
by the laws of Ohio, without regard to principles of conflicts law of Ohio.
17. ARBITRATION
     Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.
18. SECTION 409A OF THE CODE
     (a) This Agreement is intended to comply with the requirements of
Section 409A of the Code, and specifically, with the “short-term deferral
exception” under Treasury Regulation Section 1.409A-1(b)(4) and the “separation
pay exception” under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall
in all respects be administered in accordance with Section 409A of the Code. If
any payment or benefit hereunder cannot be provided or made at the time
specified herein without incurring sanctions on Executive under Section 409A of
the Code, then such payment or benefit shall be provided in full at the earliest
time thereafter when such sanctions

7



--------------------------------------------------------------------------------



 



will not be imposed. For purposes of Section 409A of the Code, all payments to
be made upon a termination of employment under this Agreement may only be made
upon a “separation from service” (within the meaning of such term under
Section 409A of the Code), each payment made under this Agreement shall be
treated as a separate payment, the right to a series of installment payments
under this Agreement (if any) is to be treated as a right to a series of
separate payments, and if a payment is not made by the designated payment date
under this Agreement, the payment shall be made by December 31 of the calendar
year in which the designated date occurs. To the extent that any payment
provided for hereunder would be subject to additional tax under Section 409A of
the Code, or would cause the administration of this Agreement to fail to satisfy
the requirements of Section 409A of the Code, such provision shall be deemed
null and void to the extent permitted by applicable law, and any such amount
shall be payable in accordance with subsection (b) below. In no event shall
Executive, directly or indirectly, designate the calendar year of payment.
     (b) If when separation from service occurs Executive is a “specified
employee” within the meaning of Section 409A of the Code, and if the cash
severance payment under Section 6(a) of this Agreement would be considered
deferred compensation under Section 409A of the Code, and, finally, if an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available (i.e., the “short-term deferral exception” under
Treasury Regulations Section 1.409A-1(b)(4) or the “separation pay exception”
under Treasury Section 1.409A-1(b)(9)(iii)), the Bank of the Corporation will
make the maximum severance payment possible in order to comply with an exception
from the six month requirement and make any remaining severance payment under
Section 6(a) of this Agreement to Executive in a single lump sum without
interest on the first payroll date that occurs after the date that is six
(6) months after the date on which Executive separates from service.
     (c) If (x) under the terms of the applicable policy or policies for the
insurance or other benefits specified in Sections 6(b) and 6(c) of this
Agreement it is not possible to continue coverage for Executive and his
dependents, or (y) when a separation from service occurs Executive is a
“specified employee” within the meaning of Section 409A of the Code, and if any
of the continued insurance coverage or other benefits specified in Sections 6(b)
and 6(c) of the Agreement would be considered deferred compensation under
Section 409A of the Code, and, finally, if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available for that
particular insurance or other benefit, the Bank or the Corporation shall pay to
Executive in a single lump sum an amount in cash equal to the present value of
the Bank’s projected cost to maintain that particular insurance benefit (and
associated income tax gross-up benefit, if applicable) had Executive’s
employment not terminated, assuming continued coverage for 12 months. The
lump-sum payment shall be made thirty (30) days after employment termination or,
if Section 18(b) of this Agreement applies, on the first payroll date that
occurs after the date that is six (6) months after the date on which Executive
separates from service.
     (d) References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A of the Code.

8



--------------------------------------------------------------------------------



 



19. ENTIRE AGREEMENT
     This Agreement, together with any understanding or modifications agreed to
in writing by the parties, shall constitute the entire agreement among the
parties hereto with respect to the subject matter of this Agreement.
20. TAX INDEMNIFICATION
     (a) For purposes of this Agreement, “Covered Benefits” shall mean any
payment or benefit paid or provided to the Executive by the Bank, the
Corporation or any affiliate or successor in interest (whether pursuant to this
Agreement or otherwise) that, in the opinion of Tax Counsel (as defined below),
might reasonably be expected to be subject to any excise tax (the “Excise Tax”)
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”). In the event that the Executive shall receive Covered Benefits, the
Corporation shall pay to the Executive an additional amount (the “Gross-Up
Payment”), so that the net amount retained by the Executive from the Gross-Up
Payment, after deduction of any federal, state and local income taxes, Excise
Tax, and FICA and Medicare withholding taxes on the Gross-Up Payment, shall be
equal to the Excise Tax on the Covered Benefits. For purposes of determining the
amount of the Excise Tax on the Covered Benefits, the amount of the Covered
Benefits that shall be taken into account in calculating the Excise Tax shall be
equal to (i) the Covered Benefits, less (ii) the amount of such Covered Benefits
that, in the opinion of tax counsel selected by the Company and reasonably
acceptable to the Executive (“Tax Counsel”), are not parachute payments (within
the meaning of Section 280G(b)(1) of the Code).
     (b) For purposes of this Section 20, the Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation in
the calendar year in which the Excise Tax is payable and state and local income
taxes at the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the effective date of the Executive’s termination, net
of the reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Except as otherwise provided herein, all
determinations required to be made under this Section 20 shall be made by Tax
Counsel, which determinations shall be conclusive and binding on the Executive,
the Bank and the Corporation, absent manifest error.
     (c) The Corporation shall indemnify and hold the Executive harmless from
losses, costs and expenses which the Executive incurs as a result of any
administrative or judicial review of the Executive’s liability under
Section 4999 of the Code by the Internal Revenue Service or any comparable state
agency, through and including a final judicial determination or final
administrative settlement of any dispute arising out of the Executive’s
liability for the Excise Tax or otherwise relating to the classification for
purposes of Section 280G of the Code of any of the Covered Benefits or other
payment or benefit in the nature of compensation made or provided to the
Executive by the Corporation. The Executive shall promptly notify the
Corporation in writing whenever the Executive receives notice of the
commencement of any judicial or administrative proceeding in which the federal
tax treatment under Section 4999 of the Code of any amount paid or payable under
this Agreement or otherwise is being reviewed or is in dispute (including a
notice of audit or other inquiry concerning the reporting of the

9



--------------------------------------------------------------------------------



 



Executive’s liability under Section 4999). The Corporation may assume control at
its expense over all legal and accounting matters pertaining to such federal or
state tax treatment of the Covered Benefits or any payment or benefit in the
nature of compensation made or provided to the Executive by the Corporation, and
the Executive shall cooperate fully with the Corporation in any such proceeding.
The Executive shall not enter into any compromise or settlement or otherwise
prejudice any rights the Corporation may have in connection therewith without
the prior consent of the Corporation. In the event that the Corporation elects
not to assume control over such matters, the Corporation shall promptly
reimburse the Executive for all expenses related thereto as and when incurred,
upon presentation of appropriate documentation relating to such expenses.
21. REQUIRED PROVISIONS
     In the event any of the foregoing provisions of this Section 21 are in
conflict with the terms of this Agreement, this Section 21 shall prevail.
     (a) The Bank may terminate Executive’s employment at any time, but any
termination by the Bank, other than termination for cause, shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive shall not have the right to receive compensation or other benefits for
any period after termination for cause as defined in Section 3 of this
Agreement.
     (b) If Executive is suspended from office and/or temporarily prohibited
from participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Sec. 1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion:
(i) pay Executive all or part of the compensation withheld while contract
obligations were suspended; and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.
     (c) If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Sec.
1818(e)(4) or (g)(1), all obligations of the Bank under this contract shall
terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.
     (d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. Sec. 1813(x)(1), all obligations of the Bank
under this contract shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.
     (e) All obligations of the Bank under this contract shall be terminated,
except to the extent determined that continuation of the contract is necessary
for the continued operation of the institution: (i) by the Director of the OTS
(or his designee), the FDIC or the Resolution Trust Corporation, at the time the
FDIC enters into an agreement to provide assistance to or on behalf

10



--------------------------------------------------------------------------------



 



of the Bank under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act, 12 U.S.C. Sec. 1823(c); or (ii) by the Director of the
OTS (or his designee) at the time the Director (or his designee) approves a
supervisory merger to resolve problems related to the operations of the Bank or
when the Bank is determined by the Director to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by such action.
     (f) Any payments made to Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon compliance with 12 U.S.C.
Sec.1828(k) and 12 C.F.R. Sec. 545.121 and any rules and regulations promulgated
thereunder.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this amended and
restated Agreement on December 30, 2008.

              WITNESSES:   PVF CAPITAL CORP.    
 
           
/s/ Sue Kirby
 
  By:
  /s/ Stanley Jaros
 
Chairman, Compensation Committee    
 
           
/s/ Barbara Russell
           
 
           
 
                PARKVIEW FEDERAL BANK    
 
           
 
  By:
  /s/ Stanley Jaros
 
 Chairman, Compensation Committee    
 
                EXECUTIVE           /s/ Jeffrey N. Male              

         
County of Cuyahoga
  )    
 
  ) ss:
State of Ohio
  )    

     Before me this 30th day of December, 2008, personally appeared the above
named John R. Male, who acknowledged that they did sign the foregoing instrument
and that the same was their free act and deed.

         
 
  /s/ Theresa Grodell
 
Notary Public    
 
       
 
  THERESA GRODELL    
 
  Notary Public, State of Ohio    
 
  My Commission Expires: Jan. 28, 2009    

12